 



Exhibit 10.2

MODIFICATION NO.13
TO LEASE NO. N62467-96-RP-00147

     THIS MODIFICATION, made and entered into this 7th day of June, 2001, by and
between THE UNITED STATES OF AMERICA, acting by and through the Department of
the Navy, hereinafter called the Government, and the Louisville/Jefferson County
Redevelopment Authority, Inc., hereinafter called the Lessee;

     WHEREAS, the parties hereto desire to amend the above lease entered into
the 12th day of August, 1998.

     NOW THEREFORE, in consideration of the premises and the foregoing, it is
agreed that said Lease is and shall be amended effective this date as follows:

1. Paragraph 2. TERM, is hereby amended to extend the term of the Lease for an
additional period as follows:

          Option  
Option Period
  Option Exercise Date
6
  19 August 2002 to 18 August 2003   18 July 2002
7
  19 August 2003 to 18 August 2004   18 July 2003
8
  19 August 2004 to 30 September 2004   18 July 2004
9
  01 October 2004 to 30 June 2005   31 August 2004
10
  01 July 2005 to 31 December 2005   31 May 2005
11
  01 January 2006 to 31 December 2006   30 November 2005
12
  01 January 2007 to 31 December 2007   30 November 2006
13
  01 January 2008 to 31 December 2008   30 November 2007
14
  01 January 2009 to 31 December 2009   30 November 2008
15
  01 January 2010 to 31 December 2010   30 November 2009
16
  01 January 2011 to 31 December 2011   31 November 2010

All other terms and conditions of the Lease shall remain in full force and
effect.

     IN WITNESS WHEREOF, the parties subscribed their names as of the above
date.

         
 
 
UNITED STATES OF AMERICA
 
 



 
 



 
 
By: /s/
   

--------------------------------------------------------------------------------

 
 
Title: Real Estate Contracting Officer
 
 



 
 



 
 
LOUISVILLE/JEFFERSON COUNTY
 
 
REDEVELOMENT AUTHORITY
 
 



 
 



 
 
By: /s/
   

--------------------------------------------------------------------------------

 
 
Title: President/Executive Director

